DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,903,179. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the patent, henceforth referred to as 179 cite each and every limitation of claims 1 and 2 of the instant application. See table below.
17/123,132
10,903,179
1. A semiconductor apparatus, comprising: 
a semiconductor substrate having at least one metal pad; 
a first passivation layer formed on the semiconductor substrate and covering a portion of the at least one metal pad, the first passivation layer having at least one first passivation layer opening to expose a first portion of the at least one metal pad; 
a second passivation layer formed on the first passivation layer, the second passivation layer having at least one second passivation layer opening to expose a second portion of the at least one metal pad; 

a stress buffer layer formed on the under bump metal layer, wherein the material of the stress buffer layer comprises tin, tin-silver, tin alloy, indium or indium alloy (patent claim 2); and 
a copper pillar disposed on the stress buffer layer.  


1. A semiconductor apparatus, comprising:
 
a semiconductor substrate having at least one metal pad; 

a first passivation layer formed on the semiconductor substrate and covering a portion of the at least one metal pad, the first passivation layer having at least one first passivation layer opening to expose a first portion of the at least one metal pad; 

a second passivation layer formed on the first passivation layer, the second passivation layer having at least one second passivation layer opening to expose a second portion of the at least one metal pad; 

an under bump metal layer at least formed on the second portion of the at least one metal pad exposed by the second passivation layer opening; 

a stress buffer layer formed on the under bump metal layer, wherein a top surface of the stress buffer layer is not higher than a top surface of the second passivation layer; and 

a copper pillar disposed on the stress buffer layer.

2. The semiconductor apparatus according to claim 1, wherein the material of the stress buffer layer comprises tin, tin- silver, tin alloy, indium or indium alloy, and the material of the under bump metal layer comprises titanium, titanium- tungsten or copper.


	Regarding claims 4 and 5.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,903,179 in view of US Patent Application Publication No. 2013/0009286 to Kim et al.
Claims 1 and 2 of 179 do not recite a solder structure disposed on the copper pillar. Kim et al. teach a similar structure (Fig. 4) in the same field of endeavor including a solder structure (164) on a copper pillar (164). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a solder structure on the copper pillar since it is desirable to provide a means of easily connecting to external devices.
Allowable Subject Matter
Claims 6 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814